       Case 4:19-cv-00147-ALM Document 110 Filed 06/10/20 Page 1 of 2 PageID #: 1335
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                           DATE: 6/10/2020

DISTRICT JUDGE                                        COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                  COURTROOM DEPUTY: Keary Conrad
  Frostine and Richard Newberry
                                                    4:19-CV-147
  v.

  Rosa Lopez dba A & R Rent-A-Fence


  ATTORNEYS FOR PLAINTIFF                           ATTORNEYS FOR DEFENDANT
  Mark Underwood and Melissa Munich                 Adam Trevor Hamilton

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES:        Jury Trial - Day 3
 9:22 a.m.     Court in session. Court notes appearances.

 9:24 a.m.     Plaintiff’s counsel, Mark Underwood begins closing argument.

 9:40 a.m.     Defendant’s counsel, Adam Hamilton begins closing argument.

 9:57 a.m.     Plaintiff’s counsel, Mark Underwood closing argument.

 10:03 a.m.    Court provides charge to the jury.

 10:04 a.m.    Court charges the jury.

 10:36 a.m.    Jury excused.

 10:38 a.m.    Court hears from counsel regarding exhibits.

 10:39 a.m.    Court hears from Plaintiff’s counsel, Don Flanary regarding objections to the charge.

 11:04 a.m.    Court adjourned pending note or verdict.

 11:36 a.m.    Court re-convened with jury note.

 11:37 a.m.    Court advises the Parties of receipt of jury note #1 indicating the foreman and jury note #2.
               Parties discuss response. Parties review and approve response to go to jury.
     Case 4:19-cv-00147-ALM Document 110 Filed 06/10/20 Page 2 of 2 PageID #: 1336
     CASE NO. 4:19-CV-147        DATE: 6/10/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




11:38 a.m.   Court adjourned pending note or verdict.

11:54 a.m.   Court advises the Parties of receipt of jury note #3. Parties discuss response. Parties review and
             approve response to go to jury.
11:58 a.m.   Court adjourned for lunch.

1:19 p.m.    Court receives jury note #4 that the jury has reached a verdict.

1:20 p.m.    Court re-convenes. Jury seated.

1:21 p.m.    Court publishes verdict of the jury. Verdict for Defendant.

1:22 p.m.    Court polls the jury.

1:24 p.m.    Court will enter a judgment based on the verdict.

1:25 p.m.    Court adjourned.


                                                   DAVID O'TOOLE, CLERK

                                                   BY:      Keary Conrad
                                                           Courtroom Deputy Clerk
